Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al (US 2016/0228091).
Regarding claims 1, 14, and 15, Chiang et al disclose and teach a computer-implemented system and method which includes a controller configured to generate an ultrasound image based on a transmit/receive signal pairing and generating display shift information from a display area of the ultrasound image displayed on a display unit based on an input of a command position/shift input (0120-0126, 0187-0192, 0109-0116), and the generation of an image including a selected area based on a command position (including further processing, 0008, 0103-0108). Regarding the specific 
Chiang et al discloses and teaches the combination of an ultrasound image and the further processed selected portion of the image for display as a combination image (0243, 0115) as well as various processing applications on selected portions of the image (including up to the entire image 0110-0116, 0120, 0273, 0257-0265). Finally, the disclosure of multi-image display (0113, 0190) based on command position (touch screen inputs via fingers (additional disclosures cited above).

Regarding claims 4-7, Chiang et al discloses and teaches the adjustment of display magnification based on the input/commands issued on the display unit, including selection of an area for further processing based on touch screen input on the display (0103-0116, 0120 for all operations, zoom discussed above), and the enlarging of the area of the image based on the input (0115-0118, 0120). Furthermore, the sliding, frequency, or time spent touching the display in a particular motion can adjust the magnification and the adjustment of the shift of the display area based on transducer/probe which is generating the ultrasonic data (0104, 0110-0116, 0122-0127, 0244-0250).

Regarding claims 8-10, Chiang et al discloses and teaches the identification of the ultrasonic probe device and setting shift data based on the transducer type data (0110-0116, 0122-0123, 0273) as well as the depth data based on the ultrasound probe and the commands issued to the touch screen (0244-0250, 0104).

Regarding claims 11-13, Chiang et al disclose and teach the measurement of distances between two selected touch screen points and centering the display (0110-0116), shifting positions, or 
Regarding newly added claims 16 and 17, the rotation and centering on the finger position of the images is disclosed, and the command position “center” is utilized for zoom/magnification control (0007, 0008, 0102-0105, Claim 113).


Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. Applicant’s amendments to the claims have obviated the rejection under 112(b), but the cited reference to Chiang discloses the command position selection via finger input, as well as zoom, rotation, magnification, shift, adjustment of view/position, and various other specific gestures (cited in rejection above) in order to provide a second image, as well as iteratively 3rd, 4th, etc images and image views. 
The storage system of Chiang stores (0103-0105, 0190-0193, and claim 113, showing the specific generation of a 2nd generated image shifted, which can be modified by a gesture further (claims 114-115)) multiple images for review and further processing via further gestures and at least iteratively meets the bounds of the instant recitation.  For this reason, it is believed the instant rejection is proper. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793